Citation Nr: 1504997	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  14-33 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable evaluation for hearing loss.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1962 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which granted service connection for hearing loss and assigned a noncompensable evaluation.

The Veteran submitted a timely Notice of Disagreement with the October 2008 rating decision, and the RO issued a Statement of the Case (SOC) in January 2009.  The Veteran telephoned the RO in June 2009 and stated that he had not received a copy of the SOC.  Although a June 2009 Report of Information notes that the SOC should be resent, there is no indication in the claims file that such action was taken.  The Veteran mailed a letter to the RO approximately 10 days later, also during June 2009, indicating that he still had not received a copy of the SOC, and seeming to indicate that he intended to file an appeal once he was in receipt of the document.  The Veteran submitted another letter in October 2010, stating that he'd received notification in 2009 that his claim was pending appeal, and that he believed he had already continued his appeal through the June 2009 submission.  Thus, in keeping with the Veteran-friendly nature of VA, and particularly since the Veteran is unrepresented, the Board will consider the Veteran's June 2009 submission as a timely-filed substantive appeal, and will consider the claim as one for an initial compensable evaluation for hearing loss, as opposed to an increased evaluation. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Reasons for remand: To seek clarification regarding private audiometric testing and to acquire any outstanding private treatment records.

The Veteran asserts that his hearing loss warrants a compensable disability rating.  The claims file contains an August 2008 audiogram from MKMG which includes a chart documenting the pure tone thresholds in decibels and speech discrimination scores.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test without the use of hearing aids. 38 C.F.R. § 4.85(a) (2014).  Speech recognition ability must be measured using the Maryland CNC word list.  See id.  It is unclear from the August 2008 private treatment records whether the audiologist utilized Maryland CNC testing with regard to the speech discrimination scores reported.

When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed." Savage v. Shinseki, 24 Vet. App. 259 (2011).  The holding was limited "to those instances in which the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report."  Id.  

Under the circumstances, the Board finds that remand is necessary to have the private audiologist confirm whether the referenced audiogram included speech discrimination scores using the Maryland CNC test.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011). 

Additionally, in an April 2012 letter, the Veteran stated that he was having his hearing loss evaluated by his "oterologist."  The Veteran further submitted medical insurance claims forms showing ear surgery in May 2012 with HQ Medical Practice and speech/hearing therapy in May to June 2012 at Putnam Hospital Center and an October 2014 letter from a private otolaryngologist at MKMG stating that the Veteran has severe hearing loss resulting in severe communication deficits.  Corresponding private treatment records are absent, and the most recent private treatment record in the claims file is from December 2008. VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran.  Since a complete set of treatment records regarding the Veteran's hearing loss is relevant to the claim on appeal, they should be obtained, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(1) (2014). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the audiologist who conducted the September 23, 2008 audiometric testing on the Veteran, and ask her to review the results and her report (a copy of which should be included with the request) and specify if the Maryland CNC Word List was used in determining the speech discrimination percentage scores in the September 2008 report.

2.  Ask the Veteran to provide a release form and identifying information (including relevant dates of treatment) for any records of private treatment regarding his hearing loss not already of record; to include those from May 2012 with HQ Medical Practice, from May to June 2012 from Putnam Hospital Center, and from MKMG.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  (Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the private physician should be used in order to aid him in responding to the request.)

3.  After completing the above, and any other development deemed necessary, readjudicate the issue of entitlement to an initial compensable evaluation for hearing loss in light of all evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

